Title: To Thomas Jefferson from the Board of War, 14 December 1779
From: Board of War
To: Jefferson, Thomas


[Williamsburg]  14 Dec. 1779. After appointment to a majority, De Klauman refused to do duty as a captain and asked Col. Marshall to consider him no longer an officer in his regiment. The vacancy has been filled up. De Klauman, being at this time out of the line of preferment, should share the fate of the regiment to which he was appointed major. Signed by Innes, Nelson, Barron, and Lyne.
